Citation Nr: 0007889	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-18 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran's 100 percent service-connected 
disability rating for asthma is permanent in nature.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from June 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 1998, which denied permanency of the veteran's total 
schedular disability rating.  A 100 percent schedular rating 
for asthma has been in effect since March 1998.  

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  Diseases and injuries of 
long standing which are actually totally incapacitating will 
be regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.  38 C.F.R. § 3.340(b) (1999).  Once 
permanence is established, a veteran need not undergo further 
VA examinations in order to retain his 100 percent disability 
rating for the permanent disability. 38 C.F.R. § 
3.327(b)(2)(iii) (1999).

In connection with his appeal, the veteran stated, on more 
than one occasion, that his treating physicians at the VA 
have told him that his asthma disability is permanent, and he 
asked if he should obtain letters from these physicians.  VA 
has a duty to notify a claimant of the evidence that is 
necessary to his claim, and where he references other 
potentially relevant evidence, he must be informed that such 
evidence is necessary to establish his claim.  See 
38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet.App. 69 (1995).  Where the total disability is due to the 
severity of the condition, rather than unemployability, 
medical evidence is necessary to determine permanence.  See, 
e.g., Grottveit v. Brown, 5 Vet.App. 91 (1993) (lay persons 
are not competent to offer medical opinions).  Moreover, a 
layperson is not competent to relate what a doctor has said.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  Consequently, the 
veteran must be informed that his statement that a doctor 
told him his condition is permanent, alone, is insufficient; 
that he must have a statement to that effect from the doctor.    

In addition, the Board notes that the veteran was to be 
scheduled for a future examination in March 2000.  Since it 
is now March 2000, this examination should be conducted, to 
determine not only the manifestations and severity of the 
veteran's service-connected asthma, but also whether that 
level of disability is reasonably certain to continue 
throughout the life of the veteran, with consideration of the 
effects of treatment and the veteran's age.  See 38 C.F.R. § 
3.340(b) (1999).  Finally, the RO is advised that the Court 
has found that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet.App. 268 
(1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The veteran should be informed that if 
doctors have told him that his condition 
is permanent and will not improve, written 
medical evidence from those doctors to 
that effect is required for consideration 
of such statements.  

2.  The RO should obtain VA medical 
records of the veteran's treatment for 
asthma from November 1998 to the present, 
to include any and all pulmonary function 
tests conducted during this time period, 
and associate these records with the 
claims file.  

3.  If a routine future examination, 
diaried for March 2000 has  not been 
conducted, the veteran should be scheduled 
for a VA examination, to determine the (1) 
the manifestations and severity of his 
service-connected asthma, and (2) whether 
the level of disability present is 
permanent in nature.  All indicated 
studies, in particular, pulmonary function 
tests, should be conducted.  The claims 
folder, along with a copy of this remand, 
must be reviewed by the examiner prior to 
the examination, and the examiner should 
indicate in the examination report that 
this has been accomplished.  In 
determining whether the level of 
disability present is permanent in nature, 
the examiner should consider all of the 
following:  

(a)  whether there is totally 
incapacitating impairment;

(b)  whether the probability of permanent 
improvement under treatment is remote; and

(c)  whether the impairment, at the level 
shown or worse, is reasonably certain to 
continue throughout the life of the 
veteran.  

The examiner is also advised that the age 
of the veteran may be considered in 
determining permanence.  All conclusions 
should be explained in detail, and the 
evidence relied upon for the conclusions 
should be identified, as the supporting 
statements are essential to the Board's 
determination.  

4.  If the examination has already been 
conducted, and has been found adequate for 
rating purposes, the claims file and a 
copy of this remand should be referred to 
the physician who conducted that 
examination, for an opinion as to whether 
the level of disability present is 
permanent in nature.  In reaching this 
determination, the examiner should 
consider factors (a) through (c) set forth 
in paragraph 3, above.  The examiner is 
also advised that the age of the veteran 
may be considered in determining 
permanence.  All conclusions should be 
explained in detail, and the evidence 
relied upon for the conclusions should be 
identified, as the supporting statements 
are essential to the Board's 
determination.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
the development is incomplete, or the 
requested examination(s) does not include 
adequate responses to the specific 
opinions requested, the report(s) must be 
returned for corrective action.  See 
Stegall, supra.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




